Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 07/27/2022. Claims 1-29 are currently pending. Claims 25-29 are added new per applicant’s request.

Priority
Current application, US Application No.16/235,387, filed 12/28/2018 claims Priority from Provisional Application 62612222, filed 12/29/2017.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments/Remarks
	Regarding argument on the 35 U.S.C. §101 rejections, amendment accompanied with persuasive applicant's arguments is accepted and the previous rejections have been withdrawn. The newly added limitation “performing a corrective action on the piece of equipment based on the determination that the piece of equipment is mis-operating, wherein the corrective action comprises replacing or repairing the piece of equipment” is interpreted as indicating a practical application at step 2A prong-2 test (See MPEP 2106.05(c)). 
Regarding arguments on the 35 U.S.C. §103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Regarding remarks on the Double Patenting rejections, applicant’s request to delay an appropriate response until later when current application reaches a final stage of prosecution is acknowledged. So the rejections will be maintained until further progress.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 22, 25 and 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
As per claim 25, the amended limitation “the received data may be comprised of time series of: event data, aggregated measurement data, duration data, statistics of measurement data, and other time series data” lacks the description support from the specification. The applicant’s alleged claim that the description support can be found in one of the fully incorporated references cited in the specification is not persuasive because the limitations are not specifically described in the specification related to the incorporated reference.
As per claims 22 and 26, the amended limitation “the received data may be comprised of production data, run time, pump load, steam jobs, maximum and minimum measurement data, periods of operation/inoperation, and other operational data for wells” lacks the description support from the specification as explained in the claim 25 above.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22, 25 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 22, 25 and 26 recite the broad recitations “other operational data”, “other time series data” and “other operational data” respectively, and the claim also recites specific data properties which are the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott (US 20160188769 A1), hereinafter ‘Aylott’ in view of Donner (R. V. Donner and et al, “Recurrence networks—a novel paradigm for nonlinear time series analysis”, New Journal of Physics 12 (2010) 033025 (40pp), Published 15 March 2010, Online at http://www.njp.org/, doi:10.1088/1367-2630/12/3/033025), Miyazawa (US 20210295485 A1), hereinafter ‘Miya’ and Herzog (US 20130024414 A1), hereinafter ‘Herzog ‘414’.
As per claim 1, Aylott discloses 
	A method for identifying mis-operation of equipment, the method comprising: (method of simulating industrial processes, operating conditions for that equipment, forecast for known future effects [0004], TSM, i.e. time series management, equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414], a computer-implemented method [0619])
	receiving a time series history of measurement data from a piece of industrial equipment; (industrial, equipment [0002, 0004], time-series [0006-0044], equipment [0035], historical data [0051])

Aylott discloses the received data and a matrix associated with the received data (plant historical measurements, a … matric), but is not explicit on  converting the received data into a multi-dimensional matrix and is silent regarding reducing dimensionality of the matrix with a convolutional autoencoder comprising a neural network to obtain latent features for the piece of equipment, wherein the input to the convolutional autoencoder comprises the multi-dimensional matrix and the output from the convolutional autoencoder comprises the latent features for the piece of equipment.

Donner discloses converting the received time series data into a multi-dimensional matrix (when observing … time series x(t) … one may use a suitable m-dimensional time delay embedding of x(t) with delay ... for obtaining … the binary recurrence matrix [pg. 2 line 7 from the bottom – pg. 3 line 3], we can completely reconstruct a time series from its recurrence matrix [pg. 3 middle section]) and inputting time series data into a network (transforming a time series into a complex network [pg. 6 line 7-15]).

Miya discloses 	reducing dimensionality of the matrix with a convolutional autoencoder comprising a neural network to obtain latent features for an industrial objects (a manufacturing process of an industrial products [0002], an object to be inspected [abs, Fig. 1 and 14], the principal component analysis is used for the dimensionality reduction [0088]; allow the hidden layer to have a lower dimensional feature [0139], autoencoder, a convolutional neural network, processing method of the autoencoder with …a convolutional neural network [0165]), wherein the input to the neural network comprises the multi-dimensional matrix and the output from the neural network comprises the latent features for the industrial object (see X1, X2 … Xk as inputs to the neural network [Fig. 16-18], The vector a , of the hidden layer represents principal components
of the image data set , and the values of the weight vectors w and the values of the weight vectors v are an example of a parameter representing a feature of the data of the object [0138], autoencoder, weight of each node, hidden layer, lower dimensional feature [0139])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Aylott in view of Donner and Miya to convert the received data into a multi-dimensional matrix and reducing dimensionality of the matrix with a convolutional autoencoder comprising a neural network to obtain latent features for the piece of equipment, wherein the input to the convolutional autoencoder comprises the multi-dimensional matrix and the output from the convolutional autoencoder comprises the latent features for the piece of equipment,  for an effective prediction of equipment’s’ mis-operation. (Aylott- TSM, i.e. time series management, is advantageous, predictions [0414]).

However, the combined prior art is silent regarding applying a kernel regression model to the latent features to generate a predicted value of physical output from performing a physical process on the piece of equipment.

Herzog ‘414 discloses applying a kernel regression model to features to generate a predicted value of physical output from performing a physical process on the piece of equipment (kernel regression model, for predictive condition monitoring and prognostics of an object such as machine [0002], components or features are provided as individual inputs to the … modeling engine,  modeling engine compares the extracted component inputs … against expected values to derive more information … about the state of the system generating the time varying signals [0007], kernel regression model, determine a future condition of the object being monitored, data representing normal operation of the object being monitored or failure mode [0021], The object being monitored … may be one or more machines in an industrial plant [0022], monitoring system, input observation, comprising the set of parameters or derived features that are to be estimated by the model as part of the monitoring process [0054])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Herzog ‘414 to reduce dimensionality of the matrix with a convolutional autoencoder to obtain latent features for the piece of equipment and apply a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment for an effective prediction of equipment’s’ mis-operation.

Aylott further discloses “and determining whether the piece of equipment is mis-operating based on the value of physical output” (TSM, i.e. time series management, Any unknowns, complex or decision based criteria in a time step or across time steps can be performed by TSM being combined with Workflow Manager [0143], typical use of TSM is in Upstream and Midstream Oil and Gas where feeds and facilities change overtime, TSM is advantageous … in the context of life of field analysis, TSM can take into account … equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414]) and
	performing a corrective action on the piece of equipment based on the determination that the piece of equipment is mis-operating, wherein the corrective action comprises replacing or repairing the piece of equipment (scheduled maintenance, installation, replacement of process components, condition … crossing a threshold value, process variable [0033], replace a part [0410]).

As per claim 2, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses a pipe in the gas plant gas plant [0536], pipe [0538]).

As per claim 3, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott discloses subsurface and surface … engineering options of operating equipment’s (oil and gas production systems, the subsurface and surface engineering options, operations of equipment [0414]).

As per claim 4, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses received data comprises pressure parameter (process parameter may be a pressure, a flow rate, a temperature [0030]).

As per claim 6, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses use of compressor as a piece of equipment and the received data comprises pressure differentials … flow rates (compressor, boosting the pressure [0457], flow rates, compressor duty, total flowsheet duty [0467, 0471]).

As per claim 23, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott discloses receiving data indicative of a failure or a problem from the piece of equipment (receiving an indication of data to be stored [0088], receiving process information defining an industrial process for simulation, wherein the process
information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620], method of simulating process, choose … operating conditions for that equipment, forecast for known future effects [0004], equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414]).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Jacks (US 20180245434 A1), hereinafter ‘Jacks’.
As per claim 5, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a sand screen and the received data comprises downhole measurement data”.

Jacks discloses a use of sand screen and acquired measurement data at the downhole (downhole, sensors position adjacent sand control screen assemblies [0064], historical field data, time varying [0018, Fig. 1-2], series of steps … operational run of the tool … stress variables [0037, Fig. 49]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jacks to apply the method to a sand screen and collect its measurement data at the downhole for an effective prediction of its anomalies during operation of the sand screen.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Soto (US 20180187498 A1), hereinafter ‘Soto’.
As per claim 7, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses a pipe as a piece of equipment and the received data comprises pressure (pipeline, de-pressure by 10 bar [0464], pipe export pressure [0538]), but is silent regarding the received data comprises flow measurement.

The set forth combined prior art is silent regarding “the piece of equipment is a pipe and the received data comprises flow measurement data”.

Soto discloses a use of pipe and its measurement data associated with a flow measurement (flow rate measurements, drill pipe [0044]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Soto to apply the method to a pipe and its measurement data associated with a pressure and flow measurements for an effective prediction of its anomalies during its operation.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Willberg (US 20180010429 A1), hereinafter ‘Willberg’.
As per claim 8, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Although Aylott discloses a us of separator (separator [0223, 0230, 0266]), the set forth combined prior art is silent regarding “the piece of equipment is a separator, the received data comprises pressure and level measurements, and determining whether the piece of equipment is mis-operating comprises detecting the presence or absence of slug flow”.

Willberg discloses a use of separator and its measurement data associated with a pressure and flow, and determination of condition of slug flow (separator, analyzer, receives fluid, flow meter [0049], separator, detection … pressure change rates [0185], The presence of slug flow may indicate a condition that is damaging [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Willberg to apply the method to a separator and its measurement data associated with a pressure and flow, and determine whether the piece of equipment is mis-operating due to the presence of slug flow for an effective prediction of its anomalies during its operation.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Demuth (WO 2011010935 A1), hereinafter ‘Demuth’.
As per claim 9, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a fired heater in a refinery, the received data comprises fuel flow, temperature, and fluid flow rate measurements, and determining whether the piece of equipment is mis-operating comprises detecting a level of coke build-up on tubes in the fired heater”.

Demuth discloses a use of a fired heater in a refinery and its measurement data associated with a temperature and coke build-up in the tube and monitoring the build-up of the coke layer inside the furnace tube (heaters … in … refinery plants [pg. 1 line 25], temperatures [pg. 1 line 28-33], optimal temperatures for the monitoring [pg. 5 line 9], monitoring the build-up of the coke layer on the interior of the furnace tube [pg. 3 line 17-18, 25-26], flow rate of coolant [pg. 9 line 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Demuth to apply the method to a fired heater in a refinery and its measurement data associated with a temperature and coke build-up to determine whether the piece of equipment is mis-operating due to a level of coke build-up on tubes in the fired heater for an effective prediction of its anomalies during its operation.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Modi (US 20190179271 A1), hereinafter ‘Modi’.
As per claim 10, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a distillation column and the time series history of measurements comprises temperatures and pressure differentials”.

Modi discloses a use of distillation column and its measurement data associated with temperatures (temperatures collected, distillation column [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Modi to apply the method to a distillation column and its measurement data associated with temperatures for an effective prediction of its anomalies during its operation.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Khanlari (A. Khanlari and et al, “Prioritizing equipment’s for preventive maintenance ‘PM’ activities using fuzzy rules“, Computers & Industrial Engineering 54 (2008) 169–184), hereinafter ‘Khan’.
As per claim 11, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott further discloses receiving the data from each of a plurality of pieces of equipment; (receiving process information defining an industrial process for simulation, wherein the process information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620]), but the set forth combined prior art is silent regarding 
	generating a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment and selecting one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization.

Khan discloses generating a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment (keep track of the condition of equipment [pg. 170 line 3-2 from the bottom], Using these tools enabled an accurate prediction of the values of the vibrations on rotating machinery based on the values of the operating parameters, artificial neural network [pg. 173 line 1-7], observations about the state of the equipment, Prioritizing equipment’s using fuzzy rues, To prioritize equipment’s for PM activities, we identified six criteria, sensitivity of operation, MTBF, …, WL [pg.173 line 20 – pg. 175 line 28]; the priorities of equipment’s calculated as [pg. 178 line 6 from the bottom – pg. 180 line 5 from the bottom]) and 
	selecting one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization (Therefore, PM activities should be performed based on these obtained priorities [pg. 180 line 7 from the bottom, without counting blank lines], preventive maintenance ‘PM’ activities. PM involves the repair, replacement, and maintenance of equipment in order to avoid unexpected failure during use [pg. 171 line 8-9]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Khan to generate a prioritization of each of the plurality of pieces of equipment based on the predicted values of physical output for each of the plurality of pieces of equipment and select one of the plurality of pieces of equipment for performing a corrective action based on the generated prioritization for safety during operation of piece of equipment.

	Claims 12-15, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott  in view of Donner, Miya and Oppenheimer (US 20140089243 A1), hereinafter ‘Oppen’.
As per claim 12, Aylott discloses
	A method for identifying mis-operation of equipment, the method comprising: (method of simulating industrial processes, operating conditions for that equipment, forecast for known future effects [0004], TSM, i.e. time series management, equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414], a computer-implemented method [0619])
	receiving a time series history of measurement data from a piece of industrial equipment; (industrial, equipment [0002, 0004], time-series [0006-0044], equipment [0035], historical data [0051])
Aylott discloses the received data and a matrix associated with the received data (plant historical measurements, a … matric), but is not explicit on converting the received data into a multi-dimensional matrix and is silent regarding a convolutional autoencoder comprising a neural network to obtain latent features for the piece of equipment, thereby determining a pattern in the matrix, wherein the input to the convolutional autoencoder comprises the multi-dimensional matrix and the output from the convolutional autoencoder comprises the latent features for the piece of equipment; 

Donner discloses converting the received time series data into a multi-dimensional matrix (when observing … time series x(t) … one may use a suitable m-dimensional time delay embedding of x(t) with delay t ... for obtaining … the binary recurrence matrix [pg. 2 line 7 from the bottom – pg. 3 line 3], we can completely reconstruct a time series from its recurrence matrix [pg. 3 middle section]) and inputting time series data into a network (transforming a time series into a complex network [pg. 6 line 7-15]).

Miya discloses utilizing a convolutional autoencoder comprising a neural network to obtain latent features for the industrial object, thereby determining a pattern in the input data (autoencoder, a convolutional neural network, processing method of the autoencoder with …a convolutional neural network [0165], allow the hidden layer to have a lower dimensional feature [0139], a manufacturing process of an industrial products [0002], an object to be inspected [abs, Fig. 1 and 14], pattern recognition [0132]), 
	wherein the input to the neural network comprises the multi-dimensional matrix and the output from the neural network comprises the latent features for the industrial object (see X1, X2 … Xk as inputs to the neural network [Fig. 16-18], The vector a , of the hidden layer represents principal components
of the image data set , and the values of the weight vectors w and the values of the weight vectors v are an example of a parameter representing a feature of the data of the object [0138], autoencoder, weight of each node, hidden layer, lower dimensional feature [0139])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Aylott in view of Donner and Miya to convert the received data into a multi-dimensional matrix and utilizing a convolutional autoencoder comprising a neural network to obtain latent features for the piece of equipment, thereby determining a pattern in the matrix, wherein the input to the convolutional autoencoder comprises the multi-dimensional matrix and the output from the convolutional autoencoder comprises the latent features for the piece of equipment, for an effective prediction of equipment’s’ mis-operation.


However, the combined prior art is silent regarding determining whether the determined pattern is anomalous.	

Oppen discloses determining whether the determined pattern is anomalous (algorithms for pattern recognition training and reinforced learning may be employed to train a neural network to recognize extant/normal (503.1/503.3) and/or displaced/anomalous (503.0/503.2) item usage/environment [1966]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Oppen to determine whether the determined pattern is anomalous for an effective prediction of equipment’s’ mis-operation.

Aylott in view of Oppen further discloses  performing a corrective action on the piece of equipment based on the determination that the pattern is anomalous, wherein the corrective action comprises replacing or repairing the piece of equipment (Aylott- scheduled maintenance, installation, replacement of process components, condition … crossing a threshold value, process variable [0033], replace a part [0410]) (Oppen – pattern recognition [1996]).

As per claim 13, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott further discloses a pipe in the gas plant gas plant [0536], pipe [0538]).

As per claim 14, Aylott, Donner, Miya and Oppen discloses claim 12 set forth above.
Aylott discloses subsurface and surface … engineering options of operating equipment’s (oil and gas production systems, the subsurface and surface engineering options, operations of equipment [0414]).

As per claim 15, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott further discloses received data comprises pressure parameter (process parameter may be a pressure, a flow rate, a temperature [0030]).

As per claim 17, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott further discloses use of compressor as a piece of equipment and the received data comprises pressure differentials … flow rates (compressor, boosting the pressure [0457], flow rates, compressor duty, total flowsheet duty [0467, 0471]).

As per claim 24, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott discloses receiving data indicative of a failure or a problem from the piece of equipment (receiving an indication of data to be stored [0088], receiving process information defining an industrial process for simulation, wherein the process
information specifies a process topology comprising process components ‘e.g. equipment’, process parameters [0619], processing equipment [0620], method of simulating process, choose … operating conditions for that equipment, forecast for known future effects [0004], equipment deteriorates over time for example due to catalyst degradation, equipment clogging, fouling and failing or other such phenomena predicted by detailed equipment models [0414]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Jacks.
As per claim 16, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a sand screen and the received data comprises downhole measurement data”.

Jacks discloses a use of san screen and acquired measurement data at the downhole (downhole, sensors position adjacent sand control screen assemblies [0064], historical field data, time varying [0018, Fig. 1-2], series of steps … operational run of the tool … stress variables [0037, Fig. 49]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jacks to apply the method to a sand screen and collect its measurement data at the downhole for an effective prediction of its anomalies during operation of the sand screen.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Soto.
As per claim 18, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott further discloses a pipe as a piece of equipment and the received data comprises pressure (pipeline, de-pressure by 10 bar [0464], pipe export pressure [0538]), but is silent regarding the received data comprises flow measurement.

The set forth combined prior art is silent regarding “the piece of equipment is a pipe and the received data comprises flow measurement data”.

Soto discloses a use of pipe and its measurement data associated with a flow measurement (flow rate measurements, drill pipe [0044]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Soto to apply the method to a pipe and its measurement data associated with a pressure and flow measurements for an effective prediction of its anomalies during its operation.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Willberg.
As per claim 19, Aylott, Donner, Miya and Oppen discloses claim 12 set forth above.
Although Aylott discloses a us of separator (separator [0223, 0230, 0266]), the set forth combined prior art is silent regarding “the piece of equipment is a separator, the received data comprises pressure and level measurements, and determining whether the piece of equipment is mis-operating comprises detecting the presence or absence of slug flow”.

Willberg discloses a use of separator and its measurement data associated with a pressure and flow, and determination of condition of slug flow (separator, analyzer, receives fluid, flow meter [0049], separator, detection … pressure change rates [0185], The presence of slug flow may indicate a condition that is damaging [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Willberg to apply the method to a separator and its measurement data associated with a pressure and flow, and determine whether the piece of equipment is mis-operating due to the presence of slug flow for an effective prediction of its anomalies during its operation.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Demuth.
As per claim 20, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a fired heater in a refinery, the receive data comprises fuel flow, temperature, and fluid flow rate measurement data”.

Demuth discloses a use of a fired heater in a refinery and its received data associated with a temperature and coke build-up in the tube (heaters … in … refinery plants [pg. 1 line 25], temperatures [pg. 1 line 28-33], optimal temperatures for the monitoring [pg. 5 line 9], monitoring the build-up of the coke layer on the interior of the furnace tube [pg. 3 line 17-18, 25-26], flow rate of coolant [pg. 9 line 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Demuth to apply the method to a  fired heater in a refinery and its received data associated with a temperature and coke build-up for an effective prediction of its anomalies during its operation.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Modi.
As per claim 21, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a distillation column and the received data comprises temperatures and pressure differentials”.

Modi discloses a use of distillation column and its measurement data associated with temperatures (temperatures collected, distillation column [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Modi to apply the method to a distillation column and its measurement data associated with temperatures for an effective prediction of its anomalies during its operation.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Sarma (P. Sarma and et al, “Cyclic Steam Injection Modeling and Optimization for Candidate Selection, Steam Volume Optimization, and SOR Minimization, Powered by Unique, Fast, Modeling and Data Assimilation Algorithms”, 2017 SPE Western Regional Meeting held in Bakersfield, California, USA, 23 April 2017), hereinafter ‘Sarma’ as best understood by the examiner.
As per claim 22, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott discloses (process information, resource input, production mass [0036], simulation time, end time, run events for a time-effective case [0437], maximum and minimum values across a series of time steps [0422],  period, start time, an end time , a time period [0029], shutdown and work-over period [0427]), but is silent regarding pump load and steam jobs.

Sarma discloses received measurement data and data properties associated with steam jobs for wells (calculate … production from the steam job [pg. 7 upper section], runtime [pg. 2 top section], pumped back out [pg. 2 upper section]. maximum [pg. 3 upper section], control period [pg. 1 line 1 from the bottom, pg. 8 line 1-5], operational plans [pg. 3 upper section, pg. 4 bottom section], injection rates, wellhead pressures [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Sarma to disclose the received data comprising production data, run time, pump load, steam jobs, maximum and minimum measurement data, periods of operation/inoperation, and other operational data for wells to ensure a safe operation of piece of equipment and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to use the received data having various recited properties, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950)
As per claim 25, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Donner discloses analysis on time series data from complex physical systems which are related to event, aggregated data, duration of data, statistics of data and other time series data (time series from complex systems, statistical properties … dynamical system [abs], analysis of time series [pg. 29 line 3 from the bottom], recurrent events [pg. 3 line 3 from the bottom], grouping the data [pg.  line 10 from the bottom], periods [pg. 26 line 2 from the bottom], probability distribution function [pg. 3 middle section], transition probabilities [pg. 6 upper section], application of symbolic time series [pg. 6 upper section]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Donner to analyze the received data which comprises time series data associated with the recited properties a safe operation of piece of equipment and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to use the received time series data having various recited properties, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Sarma as best understood by the examiner.
As per claim 26, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott discloses (process information, resource input, production mass [0036], simulation time, end time, run events for a time-effective case [0437], maximum and minimum values across a series of time steps [0422],  period, start time, an end time , a time period [0029], shutdown and work-over period [0427]), but is silent regarding pump load and steam jobs.

Sarma discloses received measurement data and data properties associated with steam jobs for wells (calculate … production from the steam job [pg. 7 upper section], runtime [pg. 2 top section], pumped back out [pg. 2 upper section]. maximum [pg. 3 upper section], control period [pg. 1 line 1 from the bottom, pg. 8 line 1-5], operational plans [pg. 3 upper section, pg. 4 bottom section], injection rates, wellhead pressures [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Sarma to disclose the received data comprising production data, run time, pump load, steam jobs, maximum and minimum measurement data, periods of operation/inoperation, and other operational data for wells to ensure a safe operation of piece of equipment and
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to use the received data having various recited properties, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Herzog ‘414 in view of Sarma.
As per claim 27, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Sarma discloses performing a steam job (increased incremental oil production from the steam jobs [abs]).

As per claim 28, Aylott, Donner, Miya and Herzog ‘414 disclose claim 1 set forth above.
Aylott discloses taking a corrective action (scheduled maintenance, installation and/or
replacement of process components, or generally implementation of measures in response to changes over time [0033])

Sarma discloses performing a steam job to increase production amount (increased incremental oil production from the steam jobs [abs])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Sarma to perform a steam job as a corrective action to increase production while ensuring a safe operation of piece of equipment.
	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott, Donner, Miya and Oppen in view of Zhong (CN 202108810 U).
As per claim 22, Aylott, Donner, Miya and Oppen disclose claim 12 set forth above.
Aylott discloses taking a corrective action (scheduled maintenance, installation and/or
replacement of process components, or generally implementation of measures in response to changes over time [0033]), but the combined prior art is silent regarding performing a pump slippage test to determine the corrective action to be performed.

Zhong discloses performing pump slippage test to detect and diagnose failure for a repair or replacement of parts (failure rate high, repair [0002], replaced [0061], replacing [0063], pump test, slippage pump … is tested [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Zhong to perform a pump slippage test to determine the corrective action to be performed to ensure a safe operation of piece of equipment.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/235,355 (reference application), hereinafter “Cheung ‘355” in view of NM. 
As per claim 1, difference between current claim and the claim 1 of Cheung ‘355 is regarding “identifying mis-operation of equipment”, “determining whether the piece of equipment is mis-operating based on the predicted value of physical output”, and “performing a corrective action on the piece of equipment based on the determination that the piece of equipment is mis-operating, wherein the corrective action comprises replacing or repairing the piece of equipment”.  

The difference is disclosed by Aylott as shown in claim 1 under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cheung ‘355 in view of Aylott to determine whether the piece of equipment is mis-operating based on the predicted value of physical output for an effective prediction on anomalies of piece of equipment.

As per claim 12, claim differs from Cheung ‘355 in that it is silent regarding “identifying mis-operation of equipment”, “determining whether the piece of equipment is mis-operating based on the value of physical output”, and “performing a corrective action on the piece of equipment based on the determination that the pattern is anomalous, wherein the corrective action comprises replacing or repairing the piece of equipment”.  

The difference is disclosed by Aylott as shown in claim 12 under 35 USC 103.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cheung ‘355 in view of Aylott to determine whether the piece of equipment is mis-operating based on the value of physical output for an effective prediction on anomalies of piece of equipment.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Giering (US 20180129974 A1) discloses the use of a convolutional auto encoder (a deep auto encoder such as a convolutional auto encoder ‘CAE’ [0028]). 
	Kaufhold (US 20190080205 A1) also discloses a convolutional auto encoder (convolutional autoencoder [abs, 0007]).
	Lozano (US 20120143796 A1) discloses the use of regression model with multiple output for prediction and prioritization (multiple output of model, predictor features, ranking [abs]).
	Ambeck-Madsen (US 20200143183 A1) discloses the use of kernel regression on the features (kernel regression model, input feature vector [0073, 0110, claim 11]).
	Ramani (US 6442542 B1) discloses a diagnostic method for identifying faults in a machine by analyzing a data [col 1 line 55-58] by reducing the size of time series data by extracting features [col 2 line 9-12 and 49-53, col 3 line 27-34 and 54-65].
	Diab discloses a use of convolution encoder for efficient signaling (efficient signaling, reducing a size of a signal constellation, recovering data, convolution encoder [0017]).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865